DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-21 are allowed.
The closest prior art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
Wexler et al. (WO #2020/079485) abstract teaches a wearable camera configured to capture a plurality of images from an environment of the user; at least one microphone configured to capture sounds from an environment of the user; and at least one processor programmed to receive the plurality of images captured by the camera, receive audio signals representative of sounds received by the at least one microphone from the environment of the user, determine a look direction for the user based on analysis of at least one of the plurality of images, cause selective conditioning of at least one audio signal received by the at least one microphone from a region associated with the look direction of the user, and cause transmission of the at least one conditioned audio signal to a hearing interface device configured to provide sound to an ear of the user.
Wexler et al. (US PGPUB #2020/0051271) abstract teaches the at least one processing device may be programmed to: analyze the plurality of images to identify a plurality of people; analyze the plurality of images to determine an affinity level between the user and each of the plurality of people; obtain an image representation of each of the plurality of people; and generate, based on the affinity levels, a visualization comprising the image representations.
Wexler et al. (US PGPUB #2020/0004291) abstract teaches the at least one processor may be programmed to analyze the audio signal to identify an audio trigger.
So, the closest prior art Wexler et al. (WO #2020/079485, hereinafter ‘Wexler_WO’) in view of Wexler et al. (US PGPUB #2020/0004291, hereinafter ‘Wexler_291’) further in view of Wexler et al. (US PGPUB #2020/0051271, hereinafter ‘Wexler_271’) teaches a wearable device for processing audio signals, the wearable device comprising:
an image sensor configured to capture a plurality of images from an environment;
at least one microphone configured to capture sounds from the environment; and
at least one processor programmed to:
receive audio signals representative of the sounds captured by the at least one microphone;
receive a first image from among the plurality of images captured by the image sensor, the first image including a representation of a first individual;
using the first image, obtain a first audio segment from the audio signals, wherein the first audio segment includes a first portion of the audio signals in which the first individual is speaking.

But, Wexler_WO in view of Wexler_291 further in view of Wexler_271 fails to teach a wearable device for processing audio signals, the wearable device comprising:
at least one processor programmed to:
receive a second image from among the plurality of images captured by the image sensor, the second image including a representation of a second individual;
using the second image, obtain a second audio segment from the audio signals, wherein the second audio segment includes a second portion of the audio signals in which the second individual is speaking;
receive a third image from among the plurality of images captured by the image sensor, the third image including a representation of the first individual;
using the third image, obtain a third audio segment from the audio signals, wherein the third audio segment includes a third portion of the audio signals in which the first individual is speaking; and
associate the first and third audio segments with the first individual and associate the second audio segment with the second individual.
These limitations, in combination with the remaining limitations of independent Claims 1, 16, and 21 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651